                            United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


OCWEN LOAN SERVICING, LLC                        §
                                                 §   Civil Action No. 4:17-CV-690
v.                                               §   (Judge Mazzant/Judge Nowak)
                                                 §
CLAY B. HEIBERG, IN HIS CAPACITY                 §
AS EXECUTOR OF THE ESTATE OF                     §
GREGORY L. COLLINS, and SUZANNE                  §
M. STANTON, INDIVIDUALLY                         §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On February 14, 2019, the report of the Magistrate Judge (Dkt. #49) was entered containing

proposed findings of fact and recommendations that Defendant Suzanne M. Stanton’s “Rule

60(b)(1) Motion to Open Default Declaration” (“Motion to Set Aside Entry of Default”) (Dkt. #47)

be granted, the Clerk’s Entry of Default (Dkt. #19) be set aside, and Plaintiff Ocwen Loan

Servicing, LLC’s Motion for Default Judgment (Dkt. #18) be denied.

       Having received the report of the United States Magistrate Judge, and no objections thereto

having been timely filed, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

conclusions of the Court.

       It is, therefore, ORDERED that Defendant Stanton’s Motion to Set Aside Entry of Default

(Dkt. #47) is GRANTED, the Clerk’s Entry of Default (Dkt. #19) is SET ASIDE, and Plaintiff’s

Motion for Default Judgment (Dkt. #18) is DENIED.
.

           It is further ORDERED that within fourteen (14) days of the date of this Memorandum,

    Defendant Stanton shall file an answer or other responsive pleading to Plaintiff’s Complaint.

           IT IS SO ORDERED.

           SIGNED this 19th day of March, 2019.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                    2
